            CASE 0:20-cv-00219-WMW Doc. 26 Filed 12/02/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Paul Hansmeier,                                              Case No. 20-cv-0219 (WMW)

                             Appellant,
                                                                 ORDER
       v.

Randall Seaver, Chapter 7 Trustee,

                             Appellee.


       This matter is before the Court on Appellant Paul Hansmeier’s application to

proceed in forma pauperis (IFP) on appeal.          (Dkt. 24.)    The record reflects that

Hansmeier qualifies financially for IFP status. Moreover, although the Court continues to

believe that Hansmeier’s appeal of the bankruptcy court’s decision was correctly decided,

Hansmeier’s appeal is not frivolous, as defined by the Supreme Court of the United

States. See Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (defining “frivolous” as

clearly baseless). Accordingly, Hansmeier’s IFP application is granted, and the initial fee

is calculated as follows.

       Because Hansmeier is a “prisoner,” the filing fee for his appeal cannot be waived

altogether. 28 U.S.C. § 1915(b), (h); Henderson v. Norris, 129 F.3d 481, 483–84 (8th Cir.

1997) (per curiam). Instead, an order granting IFP status to a prisoner-appellant merely

permits the prisoner to pay the filing fee for the appeal in installments, rather than all in

advance. In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997). A prisoner is required to

pay an initial partial filing fee upon the commencement of an action or appeal, and a
          CASE 0:20-cv-00219-WMW Doc. 26 Filed 12/02/20 Page 2 of 3




prisoner is required to pay the remaining balance of the fee through periodic deductions

from a prison trust account. 28 U.S.C. § 1915(b). The installment amount and structure

is set by Section 1915(b) as follows:


              (1) Notwithstanding subsection (a), if a prisoner brings a civil
              action . . . in forma pauperis, the prisoner shall be required to
              pay the full amount of a filing fee. The court shall assess and,
              when funds exist, collect, as a partial payment of any court
              fees required by law, an initial partial filing fee of 20 percent
              of the greater of —

                     (A) the average monthly deposits to the
                     prisoner’s account; or

                     (B) the average monthly balance in the
                     prisoner’s account for the 6-month period
                     immediately preceding the filing of the
                     complaint . . . .

              (2) After payment of the initial partial filing fee, the prisoner
              shall be required to make monthly payments of 20 percent of
              the preceding month’s income credited to the prisoner’s
              account. The agency having custody of the prisoner shall
              forward payments from the prisoner’s account to the clerk of
              the court each time the amount in the account exceeds $10
              until the filing fees are paid.

              (3) In no event shall the filing fee collected exceed the
              amount of fees permitted by statute for the commencement of
              a civil action . . . .

              (4) In no event shall a prisoner be prohibited from bringing a
              civil action . . . for the reason that the prisoner has no assets
              and no means by which to pay the initial partial filing fee.




                                             2
          CASE 0:20-cv-00219-WMW Doc. 26 Filed 12/02/20 Page 3 of 3




       In this case, Hansmeier’s trust-account form reflects that his average monthly

deposits are $85.86 and his average monthly balance is $86.99. 1 Hansmeier’s initial

partial filing fee in this case, under the formula prescribed by 28 U.S.C. § 1915(b)(1),

will be $17.40, which is 20 percent of the average monthly balance, because that is the

higher monthly amount. If Hansmeier elects to pursue this action through payment of the

$17.40 initial partial filing fee, the remaining balance of the $505.00 statutory filing fee

must be paid in later installments.2 Prison officials will be ordered to deduct funds from

Hansmeier’s trust account and submit such funds to the Court, as provided by

Section 1915(b)(2), regardless of whether Hansmeier succeeds in this action.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Appellant Paul Hansmeier’s application to proceed in

forma pauperis on appeal, (Dkt. 24), is GRANTED, and Hansmeier shall pay the initial

fee of $17.40 to maintain this appeal.


Dated: December 2, 2020                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge



1
       The standard certified form requests a prisoner’s average monthly balance, but it
appears that either a prison official or Hansmeier crossed out “monthly” and wrote
“daily.” This would mean that Hansmeier has $2,607 per month in prison, despite
receiving only an $85 deposit. Because such a calculation appears to be inaccurate, the
Court will treat the average monthly balance as $86.99 for purposes of this Order.
2
      The statutory filing fee for new appeals is $505. See 28 U.S.C. § 1913; 28 U.S.C.
§ 1917.


                                             3
